Case 2:19-cv-00092-JRG-RSP Document 476 Filed 06/23/21 Page 1 of 1 PageID #: 20281



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

     TEAM WORLDWIDE CORPORATION,       §
                                       §
             Plaintiff,                §
                                       §
     v.                                §                         Case No. 2:19-cv-00092-JRG-RSP
                                       §                         LEAD CASE
     ACADEMY, LTD d/b/a ACADEMY SPORTS §
     + OUTDOORS,                       §
                                       §
             Defendant.                §

                                                    ORDER

           Before the Court is the Joint Motion to Stay Pending Remanded IPR filed by Plaintiff Team

    Worldwide Corporation (“TWW”) and Defendants Academy, Ltd d/b/a Academy Sports + Outdoors;

    Ace Hardware Corporation; Amazon.com, Inc.; Amazon.com LLC; Bed Bath & Beyond Inc.; Costco

    Wholesale Corporation; Dick’s Sporting Goods, Inc.; Home Depot U.S.A., Inc.; Home Depot Product

    Authority, LLC; Macy’s Retail Holdings, Inc.; Macy’s.com, LLC; Target Corporation; Sears, Roebuck
.
    and Co.; Sears Holdings Corporation; Transform SR LLC; and Transform KM LLC (collectively,

    “Defendants”). Dkt. No. 474.

           After consideration, the Court GRANTS the parties’ Joint Motion to Stay. It is therefore

    ORDERED that this matter is stayed pending the outcome of the remand to the Patent Trial and Appeal

    Board in Intex Recreation Corp. et al. v. Team Worldwide Corp., Case No. IPR2018-00859 (the

    “Remanded IPR”). It is further ORDERED that no later than 10 days following the Board’s Written

    Decision in the Remanded IPR, the parties must meet and confer and provide a joint status report to

    the Court, including the position of the parties as to whether the stay shall be lifted or continued.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 23rd day of June, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE
